Citation Nr: 1760174	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-10 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for right (major) elbow cubital tunnel syndrome, status post-operative (right elbow disorder), currently evaluated as 30-percent disabling.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1973. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO) that continued a 30-percent rating.

In October 2015, the Veteran revoked his power of attorney (POA) to a Service Representative Organization (SRO). (10/28/2015 Third Party Correspondence) He informed the RO that he had retained a private attorney. A November 2015 VA letter informed him that a VA Form 21-22a, which was enclosed, had to be submitted in order for an attorney to represent him. (11/05/2015 POA) VA never received the requisite form, and a later letter from the Veteran related to his hearing noted that the attorney declined to represent him. Hence, the Board deems the Veteran to be pro se.

An October 2016 Board letter reminded the Veteran that the Board hearing via video conference he requested was scheduled for November 3, 2016. (10/20/2016 VA Examination) In a November 2016 letter, the Veteran requested that the hearing be rescheduled. There is no date stamp on the letter, so it is clear as to when VA received it. (11/25/2016 Correspondence) In any event, the proffered bases for the request, however, dealt solely with other claims the Veteran has pending before VA. Hence, the Board finds that good cause for not appearing was not shown, and deems the hearing request to have been withdrawn. See 38 C.F.R. § 20.702(e) (2017).


FINDING OF FACT

The weight of the evidence of record shows that the Veteran's right (dominant) ulnar nerve neuritis more nearly approximates moderate incomplete paralysis.


CONCLUSION OF LAW

The requirements for an evaluation higher than 30 percent for the neurological symptoms of right elbow disorder have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.124a, Diagnostic Code (DC) 8616 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Prior to issuance of the September 2009 rating decision, via a June 2009 letter, 
VA provided the Veteran with notice. Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRs), non-VA, and VA treatment records, including the VA examination report, are in the claims file. 
He has not asserted that there are additional records to obtain or other development to perform as concerns the increased rating claim. As such, the Board will proceed to the merits of the appeal.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder. 38 U.S.C. § 1155. Separate diagnostic codes identify the various disabilities. 38 C.F.R. § 4.27. It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor. 38 C.F.R. § 4.3. Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment. 38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Discussion

Historically, the Veteran sustained a right arm injury that required surgery during his active service. A November 2001 rating decision granted service connection for right (major) elbow cubital tunnel syndrome and assigned a 30-percent rating, effective in September 2000. (01/03/2001 Rating Decision-Narrative) In 2002, the Veteran underwent right ulnar nerve transposition surgery. VA received his current claim of entitlement to an increased rating in June 2009. (06/18/2009 VA Form 
21-4138)

Rating Criteria

Peripheral neuropathy is rated as paralysis and incomplete paralysis of peripheral nerve pathology. See 38 C.F.R. § 4.124a. Under these criteria, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id., Diseases of the Peripheral Nerves.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis. See nerve involved for diagnostic code number and rating. The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 38 C.F.R. § 4.123.

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 
It should also be noted that use of such terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Severe incomplete paralysis, in general, expect motor and/or reflex impairment 
(for example, atrophy, weakness, or diminished or hyperactive reflexes) at a grade reflecting a very high level of limitation or disability, trophic changes may be seen in severe longstanding neuropathy cases, with signs/symptoms resembling some of those expected in cases of complete paralysis of the nerve. Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain should be rated as high as severe incomplete paralysis of the nerve. See VBA Adj. Manual M21-1, III.iv.4.G.4.c. 

The RO rated the neurological symptoms of the Veteran's right elbow under a hyphenated DC 5010-8616 as neuritis associated with paralysis of the ulnar nerve. See 38 C.F.R. § 4.124a. Under these criteria, complete; the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened warrants a rating of 60 percent for the major or dominant side. Id., DC 8616. Severe incomplete paralysis of the major side warrants 
a 40-percent rating; moderate incomplete paralysis, 30 percent; and, mild incomplete paralysis, 10 percent. Id.

The July 2009 VA examination report (07/09/2009 VA Examination) reflects that the examiner conducted a review of the Veteran's electronic medical records as part of the examination. The Veteran reported that his right hand and fingers became weak and numb when the elbow was flexed, like when holding a telephone to his ear, or up high on a steering wheel; and, that he was unable to fully dorsiflex his right wrist. See 38 C.F.R. § 4.71a, Plate I. He also reported tingling, stiffness, weakness, and decreased speed of the joint. The Veteran denied receiving any then current treatment. He reported to the examiner that he is right-hand dominant. 
He denied any flare-ups of joint disease or locking episodes. He reported that he worked as a stand-up comic and impersonator; but he had not worked during the prior two years due to an inability to find suitable engagements.

Physical examination in July 2009 revealed that the right elbow was very tender at the area where the ulnar nerve was transposed. No evidence of abnormal weight bearing. Neurological motor examination revealed normal motor strength of 5 of all that was affected by the ulnar nerve, including to the ring and little fingers, hypothenar, interossei, and adductor and flexor pollicis. The examiner noted that there was no functional motor impairment. The examiner noted that pain decreased when the forearm was flexed. Sensation to light touch was decreased at the ring and little fingers when the forearm was in flexion, and normal on extension. Position sense was normal in flexion and extension. Deep tendon reflexes were normal 2+ throughout the upper extremities, including on right finger jerk. The examiner noted that there was no muscle atrophy, but there was mildly decreased muscle bulk of the adductor pollicis. The examiner noted that were no abnormal movements, and the Veteran's gait and posture were normal. The examiner noted that a July 2009 NCS revealed decreased sensation in the right 4th and 5th fingers and right medial epicondyle; gait within normal limits; and negative Hoffman. The study noted a conclusion of right ulnar neuropathy, axiopathic, with minimal demyelination. The other nerves were normal. (Examination report, p. 6-8) The examiner noted that except for moderate impact on sports, the impact of the disorder on the Veteran's activities of daily living was mild.

The report reflects that the examiner noted that there was decreased strength in the right hand but no decreased dexterity. Physical examination revealed no pain on range of motion of the thumb and fingers, which was normal. The examiner noted that there was no decreased strength for pushing, pulling or twisting, and there was no decreased dexterity for twisting, probing, writing, touching and expression. The examiner diagnosed decreased sensation due to ulnar neuropathy.  Upon receipt of the examination report, as noted in the Introduction, the RO continued the 
30-percent rating. (09/22/2009 Rating Decision-Narrative)

In his Notice of Disagreement, the Veteran asserted that the RO did not consider the July 2009 nerve conduction study (NCS). (09/28/2010 NOD) The Board finds the assertion erroneous and rejects it. First, the rating decision noted the July 2009 VA examination report as part of the evidence considered, and the NCS report was set forth within the examination report. Second, the rating decision specifically noted that the decreased sensation findings were supported by an EMG. (09/22/2009 Rating Decision-Narrative, p. 2) Perhaps the use of the term, EMG, instead of 
NCS was the basis for the Veteran's assertion. In any event, the Board finds that the record reflects that RO did consider that evidence of record.

The Board notes that the right elbow and wrist orthopedic manifestations of the Veteran's disability are both service-connected and rated separately. The Board finds that the objective findings on clinical examination show that the Veteran's right elbow disorder continued to reflect a disability picture more nearly approximated by moderate incomplete paralysis rate and as 30-percent disabling. 38 C.F.R. § 4.10. As set forth above, the examination findings showed that the primary impact of the ulnar nerve pathology is loss of sensation, which was limited to the 4th and 5th digits (ring and little fingers). The Board notes the examiner's notation of decreased muscle bulk at the adductor pollicis. That muscle enables the thumb to adduct towards the palm. See Medline Plus, Medical Dictionary, adductor pollicis, at http://c.merriam-webster.com/medlineplus/ adductor%20pollicis (last visited Dec. 20, 2017). The examination report reflects that the ROM of the thumb was normal; there was no gap between the thumb and fingertip pads, to include no objective evidence of pain following repetitive motion. There was no additional (or new) limitation of motion. See 38 C.F.R. § 4.71, DC 5228. In light of the fact that the Veteran's primary functional loss is sensory, the Board finds that, when compared to complete paralysis of the ulnar nerve, the disability more nearly approximates moderate severity of the major side. See 38 C.F.R. § 4.1, 4.10, 4.124a, DC 8616; see also Miller v. Shulkin, 28 Vet. App. 376, 380 (2017) (holding that, "[a]lthough the note preceding § 4.124a directs the claims adjudicator to award no more than a 20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level").

The Veteran participated in a regimen of occupational therapy (OT) in August 2009. None of the findings noted in those records are inconsistent with the objective findings at the examination. (08/26/2009 Government Facility, p. 13) Indeed, the Veteran had pain (6/10) that was somtiems dull, sometimes sharp. Regarding frequency, it was noted that he would have the pain "[s]ometimes every day, but then" he would go days without it. Tone and edema were within normal limits. 
He indicated that he could not grip with the last 2 fingers of his right hand.

The Veteran underwent another VA examination in April 2012.  His right upper extremity had moderate constant pain, paresthesias and/or dysesthesias, and numbness. There was no atrophy or trophic changes and his muscle strength was all normal. Upon reflex examination, all were normal, but he did have decreased sensation to light touch of the right hand/fingers (C6-8). The examination report reflects a severity of mild incomplete paralysis of the right ulnar nerve. The functional impact was that the Veteran was unable to do repetitive gripping.

The Board finds that a higher rating was not met or approximated, as there the competent evidence did not show muscle atrophy, and neither the thumb, ring, nor little finger manifested with any loss of flexion or extension. See VA examination reports.  Further, the Veteran noted that the primary impact on his occupation was that he experienced difficulty holding a microphone with his ring and little fingers for very long. He compensated by using his other fingers. Additionally, the April 2012 VA examination report reflects no trophic changes, and normal reflexes. Hence, the Board finds that the assigned 30-percent rating compensates the Veteran to the extent practical for the earning impairment due to his right ulnar nerve disability. 38 C.F.R. § 4.1, 4.10, 4.124a, DC 8616. 

In reaching this decision the Board considered the doctrine of reasonable doubt. As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

A rating higher than 30 percent for right (major) elbow disorder is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


